LA BUY, District Judge.
The defendants have moved to strike portions of the Second Amended Complaint filed April 10, 1952, on the ground that the separate counts of the complaint join all of the defendants and do not specify those defendants who may have sold to plaintiff at discriminatory prices.
It is urged by defendants that the case of Kainz v. Anheuser-Busch, 194 F.2d 737, decided by the Circuit Court of Appeals for the Seventh Circuit on February 14, 1952, is not applicable since there was only one seller defendant whereas the present complaint joins a number of parties defendant on charges of conspiracy to violate the antitrust laws of the United States. Nevertheless this court has previously held that “the injury of plaintiffs may stem from violations of one or more of the anti-trust statutes by one or more of the defendants” and required no separation of these violations into separate counts. As the Court of Appeals said in the Kainz case, “this conclusion does not deprive the defendants of remedies provided by the rules looking to the disclosure of further information by plaintiffs when and if there is occasion for such relief.” [194 F.2d 744.] The same rule as applied to the several plaintiffs in the Kainz case is applicable here as to the defendants regarding their joinder.
The court is therefore of the opinion the motion to strike should be overruled and an order has this day been entered in 'accord therewith.